Title: From George Washington to Richard Henry Lee, 19 July 1787
From: Washington, George
To: Lee, Richard Henry



Dear Sir,
Philadelphia 19th July 1787

I have had the honor to receive your favor of the 15th Instt and thank you for the ordinance which was enclosed in it.
My sentiments with respect to the Navigation of the Mississipi have been long fixed, and are not dissimilar to those which are expressed in your letter; I have ever been of opinion that the true policy of the Atlantic States would be, instead of contending, prematurely, for the free Navigation of that River (which eventually, and perhaps as soon as it shall be our true interest to obtain it) must happen, to open and improve the natural communications with the Western Country through which the produce of it might be transported with convenience & ease to our Markets.
’Till you get low down the Ohio I conceive (considering the length of the voyage to New Orleans—the strength of the currt—and the time required to perform the voyage) that it would be the interest of the Inhabitants thereof to bring their

produce to our ports; and sure I am there is no other tie by which they will long form a link in the chain of fœderal union. I believe however, from the temper in which those people appear to be, and from the ambitious, and turbulent Spirit of some of their demagogues that it has become a moot point to decide (when every circumstance which attends this business is taken into view) what is best to be done. The state of Virginia having entered so warmly into the matter is not among the least embarrassing, & disagreeable parts of the difficulty.
Will you permit me to put the enclosed letter under cover to you. From the Gentleman to whom it is addressed, I have lately received a letter of which this is an acknowledgment. With very great esteem and regard, I have the honor to be Dear Sir Yr Most Obedt & Affe. Ser.

Go: Washington

